DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

This office action is responsive to claims filed on August 1, 2019.
Claims 1-5 are being examined in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites the limitation "the opening of square groove" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the limitation 
Claim 1 recites the limitation "the enclosure between the clamping cap and inner wall of regulating base” in lines 7-8.  There is insufficient antecedent basis for these limitations in the claim.
Claim 1, line 9 recites “a suited adjusting bolt,” however the claim is rendered indefinite because it is unclear what is meant by the term, suited.  Examiner acknowledges the use of this term in the Applicant’s disclosure, but does not understand its use in the claimed limitation.
Claim 1 recites the limitation "the guide hole” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 11 recites “the position of adjusting bolt,” rendering the claim indefinite because it is unclear whether this limitation is referring to another adjusting bolt, or the one previously introduced in line 9.  If the latter, the limitation “adjusting bolt” should be preceded by an article (i.e. the) since the feature was previously introduced in line 9.
Claim 1 recites the limitation "the outer wall of the regulating base” in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the screw thread on the outer wall” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the right part of the regulating base”line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the left end of the on-off lever” in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the right part of on-off lever” in line 18.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the recitation “of on-off lever” renders the claim indefinite because it is unclear whether this limitation is referring to another on-off lever, or the one previously introduced in line 15.  If the latter, the limitation “on-off lever” should be preceded by an article (i.e. the) since the feature was previously introduced in line 15.
Claim 1 recites the limitation "the right end of transverse punch hole” in line 20.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the recitation “of transverse punch hole” renders the claim indefinite because it is unclear whether this limitation is referring to another transverse punch hole, or the one previously introduced in lines 8-9.  If the latter, the limitation “transverse punch hole” should be preceded by an article (i.e. the) since the feature was previously introduced in lines 8-9.  A similar issue exists in line 22.
Claim 1 recites the limitation "the right end of safety rack” in line 21.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the recitation “of safety rack” renders the claim indefinite because it is unclear whether this limitation is referring to another safety rack, or the one previously introduced in line 3.  If the latter, the limitation “safety rack” should be preceded by an article (i.e. the) since the feature was previously introduced in line 3.  A similar issue exists in lines 22-23.
Claim 1 recites the limitation "the left sidewall of regulating roller” in line 26.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the of regulating roller” renders the claim indefinite because it is unclear whether this limitation is referring to another regulating roller, or the one previously introduced in line 13.  If the latter, the limitation “regulating roller” should be preceded by an article (i.e. the) since the feature was previously introduced in line 13. 
Claim 1 recites the limitation "V-groove” in line 29, rendering the claim indefinite because it is unclear which V-groove is being referred to.  Claim 1, line 27 introduces “several V-grooves,” but does not specify a single one.  Therefore, it is unclear how “the right side of the square groove is provided with an opening corresponding to the position of V-groove.”  Which one?
Claim 1 recites the limitation "the right end of the locating pressure spring” in line 30.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a V-groove” in line 31.  There is insufficient antecedent basis for this limitation in the claim.  Is this referring to one of the “several V-grooves” introduced previously?
Claim 1 recites the limitation "the spring force of locating pressure spring” in lines 31-32.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the recitation “of locating pressure spring” renders the claim indefinite because it is unclear whether this limitation is referring to another locating pressure spring, or the one previously introduced in line 25.  If the latter, the limitation locating pressure spring” should be preceded by an article (i.e. the) since the feature was previously introduced in line 25. 
Claim 2 recites the limitation "the left side of the restraining groove” line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 2 recites the limitation "the right end of the on-off lever” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 2 recites the limitation "the inner bore of ring gasket” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the recitation “of ring gasket” renders the claim indefinite because it is unclear whether this limitation is referring to another locating pressure spring, or the one previously introduced in line 4.  If the latter, the limitation “ring gasket” should be preceded by an article (i.e. the) since the feature was previously introduced in line 4.  A similar issue exists in line 9.
Regarding claim 2, the recitation “of spacing ring” (line 7) renders the claim indefinite because it is unclear whether this limitation is referring to another spacing ring, or the one previously introduced in line 6.  If the latter, the limitation “spacing ring” should be preceded by an article (i.e. the) since the feature was previously introduced in line 6. 
Regarding claim 2, the recitation “of restraining groove” (lines 7-8) renders the claim indefinite because it is unclear whether this limitation is referring to another restraining groove, or the one previously introduced in line 2.  If the latter, the limitation “restraining groove” should be preceded by an article (i.e. the) since the feature was previously introduced in line 2. 
Regarding claim 4, the recitation “of safety rack
Claim 4 recites the limitation "the left end of the buffer pressure spring” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  
Regarding claim 4, the recitation “of buffer pressure spring” (lines 7-8) renders the claim indefinite because it is unclear whether this limitation is referring to another buffer pressure spring, or the one previously introduced in Claim 1, line 23 (from which claim 4 depends).  If the latter, the limitation “buffer pressure spring” should be preceded by an article (i.e. the) since the feature was previously introduced in Claim 1, line 23.  
Generally speaking, when introducing limitations with a direction (i.e. left or right end/sidewall/part), it is best practice to first establish an orientation (i.e. introduce part “x” comprising left or right end/sidewall/part.)
Examiner has made an earnest effort to list above all of the rejections with regards to indefinite claim language, however would appreciate if Applicant also thoroughly reviews the claim language to amend any claims which would result in improved clarity.
Claims 3 and 5 are rejected as being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRAACHI M. PATHAK whose telephone number is (571)272-8005.  The examiner can normally be reached on Monday & Tuesday 8:30 am-5:30 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Praachi M Pathak/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
January 3, 2022